..
                            United St,ates Department of the Interior
                                      FISH AND W[LDUFE SERVICE

                                              F.col~cal Services
                                            4000MorrieAveune
                                         Cheyer.w:e,
                                                  Wyorning 8?001

          ES/61411                                                                      February 27. 1995
          spb W.19(fsbbnp.cmt)

          ElizabethEstill
          RockyMountain Region
          USDAPorest Service
          P.O. Box 25127
          Golden.Colorado 80414
          Dear Ms. &till:                                ,.   .


          Thank you for your letter datt.d February13, received by this office an February 16,
          regardini the Forest Service's NationalPolicyon the use.of bait for reside111gamehunting.
                                                                  opintonof April 14, 19931
          Wo l\avc reviewed the proposed policy and our biologie<1l
          concerning b~ bear baitiJ1I on National Forest bnds In Wyoming. We believe that the
          two documents are compatible(Le. oe.ither           require&actionsthat are inc:onsistent
                                                    <lo<::'ument
          with Oleotherdocument}.

          The biologicaloPinionspecifJCdthat Chefollowingteems·andconditiom(Conditiom)are
                               the potentialfor take of grimy bears: 1) elimlnatcthe use of
          necessaryto mi11i.mize
          processedhumaa,live.1tock   or pet room.   and fruits or vegetablesproducedfor hwnan
          COD$Umptlon  u bear baltl in anyareasrqularlyused by grizzlybears; and l) diminato tbe
          requirement that lumtert. outfltters or gr.iJdcs
                                                         who report a grimy bear 011 IL legallyplaced
          bait removethe ball.

          OnMarch15, 1994.your ofrtcleaipcd Order mimbet02-94-30/04-00-041,        effectively
          implementiogCondition DWllber    1). On March 17. Mr. Robertloalln of the (Dla'lnountain
          Regionalso signed the Order, Tbe Orderprohibm     the buntingorblack bf.at with the use of
          any bait wlthlu the grizuy bear reco\-ety mneaadin areas undera food storap restriction .
          order,andprohi>its1heme of JlOll-nalurll~ ~ ~ed.            la Condition 1 a~)    in any ··
          area 00Cupledby grim.y bears and not includedm the al1ave-de.scribed area.
          Wyoming Gameand Fish Department regulations specifythat •The petSOD placing the ooli
          shall immediatelyreport useof 1. bait by a griatJ bear to theWyomin1Gal116      and Fwi
          DepartJ.Dcntor the U.S. Fu BDdWIidlifeService. ~eooy personnelwill remove the bait
     ,_   and conlBiner.• Provided that the JiorestServicedoes oot es,ablish rules. rcgulaUomlor
          policies which contradict th.ii Slate regulation, we believe that Condition number 2 (above)
          b currentlybeing 01et




                                                                  Plaintiffs' Ex. 5, Case No. 1:19-cv-00203-CWD
                                                     ..  -

     '111eproposed National Policy appears to be consistentwith our biological opinion of April
      14, 1993, and n.o.illfonnatlon bas beoomeavailablet.o sugge.~tthat additionalt.enns and
     conditionsare neoessary.at this time.                           ·

     lf the Policy is significantlymodifiedin a maunerthat .111.ayresult in an effe.ctto listed
     specie.-..please CQfltacl tbis offJCCso that we may work together to protect th~sc important
     resources.
     We appreciateyour effort,. to on:&urethe conservationof endangeredand threa~ned species.
     Jf YQU have further questionson this subject, pleasecontact me at the letterheadaddress or
     phone (307) m-2374,

                                                       SinceceJy,
                                                               ·

                                                                                 ,.,
                                                       CharlesP. Davia
                                                       Field SupelVisor
                                                     · Wyomb1gState Office

     cc:   Director, WGFD, Cheye.one,WY




                                                      • 'Ill.,



,_




                                                                 Plaintiffs' Ex. 5, Case No. 1:19-cv-00203-CWD
